This proceeding in error was docketed in this court on August 28, 1912, and was duly assigned and submitted on April 19, 1915. On that day, on the application of the plaintiff in error, 15 days were allowed the plaintiff in error to *Page 447 
file briefs. This time has more than expired, and no briefs have been filed herein. Under the authority of Turner HardwareCo. v. John Deere Plow Co., 39 Okla. 638, 136 P. 417, the appeal will be dismissed for want of prosecution.
We therefore recommend that this appeal be dismissed.
By the Court: It is so ordered.